Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/522,843, filed on August 5th, 2019.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on June 24th, 2022 has been considered by the examiner. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,402,601. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims are directed towards an imaging optical lens assembly.

Conflicting claims of instant application No. 17/848,495
Conflicting claims Patent 11,402,601
Claim 1: A plastic lens assembly, comprising: 
Limitation 1: at least two plastic lens elements comprising: a first plastic lens element having a first optical effective portion and a first peripheral portion, wherein the first peripheral portion surrounds the first optical effective portion; and  

Limitation 2: a second plastic lens element having a second optical effective portion and a second peripheral portion, wherein the second peripheral portion surrounds the second optical effective portion; and 

Limitation 3: at least one cementing glue coating disposed between the first optical effective portion and the second optical effective portion, wherein at least one optical gap is formed between the first optical effective portion and the second optical effective portion, the cementing glue coating is farther from a center of the first optical effective portion than the optical gap is therefrom, the at least one cementing glue coating is located between the first optical effective portion of the first plastic lens element and the second optical effective portion of the second plastic lens element along a direction parallel to a central axis of the plastic assembly, and the at least one optical gap is located between the first optical effective portion of the first plastic lens element and the second optical effective portion of the second plastic lens element along the direction parallel to the central axis of the plastic assembly; 






Limitation 4: wherein a width of the optical gap close to a central axis of the plastic lens assembly is d, a maximum width of the optical gap close to the cementing glue coating is ET, and the following conditions are satisfied: 0 < ET/d < 0.90.

Limitation 5: a vertical distance between a position of the optical gap farthest from the central axis and the central axis is Yet, a maximum radius of the first optical effective portion of the first plastic lens element facing to the cementing glue coating is Y12, and the following conditions are satisfied: Yet/Y12 < 0.95.
Claim 1: A plastic lens assembly, comprising:
Limitation 1: at least two plastic lens elements comprising: a first plastic lens element having a first optical effective portion and a first peripheral portion, wherein the first peripheral portion surrounds the first optical effective portion; and

Limitation 2: a second plastic lens element having a second optical effective portion and a second peripheral portion, wherein the second peripheral portion surrounds the second optical effective portion; and

Limitation 3: at least one cementing glue coating disposed between the first optical effective portion and the second optical effective portion, wherein at least one optical gap is formed between the first optical effective portion and the second optical effective portion, the cementing glue coating is farther from a center of the first optical effective portion than the optical gap is therefrom, the at least one cementing glue coating is located between the first optical effective portion of the first plastic lens element and the second optical effective portion of the second plastic lens element along a direction parallel to a central axis of the plastic assembly, and the at least one optical gap is located between the first optical effective portion of the first plastic lens element and the second optical effective portion of the second plastic lens element along the direction parallel to the central axis of the plastic assembly; wherein a refractive index of the optical gap is Na, a refractive index of the cementing glue coating is Ng, and the following condition is satisfied: 0.52 < Na/Ng < 1.0.


Claim 3: wherein a width of the optical gap close to a central axis of the plastic lens assembly is d, a maximum width of the optical gap close to the cementing glue coating is ET, and the following condition is satisfied: 0 < ET/d < 0.90.

Claim 14: wherein a vertical distance between a position of the optical gap farthest from the central axis and the central axis is Yet, a maximum radius of the optical effective portion of the first plastic lens element facing to the cementing glue coating is Y12, and the following condition is satisfied: Yet/Y12 < 0.95.
Claim 2: wherein the optical gap is an air gap.
Claim 2: wherein the optical gap is an air gap.
Claim 3: wherein the width of the optical gap close to the central axis of the plastic lens assembly is d, the maximum width of the optical gap close to the cementing glue coating is ET, and the following condition is satisfied: 0<ET/d<0.40.
Claim 4: wherein the width of the optical gap close to the central axis of the plastic lens assembly is d, the maximum width of the optical gap close to the cementing glue coating is ET, and the following condition is satisfied: 0<ET/d<0.40.
Claim 4: wherein a central thickness of the cementing glue coating is ETM, and the following condition is satisfied: 0.02 mm < ETM < 0.12 mm.
Claim 5: wherein a central thickness of the cementing glue coating is ETM, and the following condition is satisfied: 0.02 mm < ETM < 0.12 mm.
Claim 5: wherein a refractive index of the optical gap is Na, a refractive index of the cementing glue coating is Ng, and the following condition is satisfied: 0.56<Na/Ng<0.80.
Claim 6: wherein the refractive index of the optical gap is Na, the refractive index of the cementing glue coating is Ng, and the following condition is satisfied: 0.56<Na/Ng<0.80.
Claim 6: wherein a refractive index of the optical gap is Na, a refractive index of the cementing glue coating is Ng, a refractive index of the first plastic lens element is N1, and the following condition is satisfied: Na/Ng<Na<N1/Na.
Claim 7: wherein the refractive index of the optical gap is Na, the refractive index of the cementing glue coating is Ng, a refractive index of the first plastic lens element is N1, and the following condition is satisfied: Na/Ng<Na<N1/Na.
Claim 7: wherein a maximum width of the cementing glue coating farthest from the optical gap is ETT, a central width of the cementing glue coating is ETM, and the following condition is satisfied: 0.1<ETT/ETM<1.5.
Claim 8: wherein a maximum width of the cementing glue coating farthest from the optical gap is ETT, a central width of the cementing glue coating is ETM, and the following condition is satisfied: 0.1<ETT/ETM<1.5.
Claim 8: wherein the maximum width of the optical gap close to the cementing glue coating is ET, a central width of the cementing glue coating is ETM, and the following condition is satisfied: 0.1<ET/ETM<1.5.
Claim 9: wherein the maximum width of the optical gap close to the cementing glue coating is ET, a central width of the cementing glue coating is ETM, and the following condition is satisfied: 0.1<ET/ETM<1.5.
Claim 9: wherein the maximum width of the optical gap close to the cementing glue coating is ET, the central width of the cementing glue coating is ETM, and the following condition is satisfied: 0.1<ET/ETM<1.0.
Claim 10: wherein the maximum width of the optical gap close to the cementing glue coating is ET, the central width of the cementing glue coating is ETM, and the following condition is satisfied: 0.1<ET/ETM<1.0.
Claim 10: wherein the optical gap is gradually reduced from a position close to a center region thereof to a peripheral region thereof.
Claim 11: wherein the optical gap is gradually reduced from a position close to a center region thereof to a peripheral region thereof.
Claim 11: wherein two surfaces of the cementing glue coating are aspheric.
Claim 12: wherein two surfaces of the cementing glue coating are aspheric.
Claim 12: wherein two surfaces of the optical gap are aspheric.
Claim 13: wherein two surfaces of the optical gap are aspheric.
Claim 13: wherein the vertical distance between the position of the optical gap farthest from the central axis and the central axis is Yet, the maximum radius of the first optical effective portion of the first plastic lens element facing to the cementing glue coating is Y12, and the following condition is satisfied: Yet/Y12<0.85.
Claim 15: wherein the vertical distance between the position of the optical gap farthest from the central axis and the central axis is Yet, the maximum radius of the optical effective portion of the first plastic lens element facing to the cementing glue coating is Y12, and the following condition is satisfied: Yet/Y12<0.85.
Claim 14: wherein the vertical distance between a position of the optical gap farthest from the central axis and the central axis is Yet, a maximum radius of the second optical effective portion of the second plastic lens element facing to the cementing glue coating is Y21, and the following condition is satisfied: Yet/Y21<0.95.
Claim 16: wherein a vertical distance between a position of the optical gap farthest from the central axis and the central axis is Yet, a maximum radius of the optical effective portion of the second plastic lens element facing to the cementing glue coating is Y21, and the following condition is satisfied: Yet/Y21<0.95.
Claim 15: wherein the vertical distance between the position of the optical gap farthest from the central axis and the central axis is Yet, the maximum radius of the second optical effective portion of the second plastic lens element facing to the cementing glue coating is Y21, and the following condition is satisfied: Yet/Y21<0.85.
Claim 17: wherein the vertical distance between the position of the optical gap farthest from the central axis and the central axis is Yet, the maximum radius of the optical effective portion of the second plastic lens element facing to the cementing glue coating is Y21, and the following condition is satisfied: Yet/Y21<0.85.
Claim 16: further comprising: an aligning structure for aligning the first plastic lens element and the second plastic lens element with each other, wherein the optical gap, the cementing glue coating and the aligning structure are far away from a central axis of the plastic lens assembly along a direction far from the central axis in sequence.
Claim 18: further comprising: an aligning structure for aligning the first plastic lens element and the second plastic lens element with each other, wherein the optical gap, the cementing glue coating and the aligning structure are far away from a central axis of the plastic lens assembly along a direction far from the central axis in sequence.
Claim 17: An imaging lens module, comprising: the plastic lens assembly
Claim 19: An imaging lens module, comprising: the plastic lens assembly
Claim 18: An electronic device, comprising: the imaging lens module
Claim 20: An electronic device, comprising: the imaging lens module



Allowable Subject Matter
Claim 1 would be allowable if addressed to overcome the double patenting rejection(s) set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, although the prior art discloses a plastic lens assembly, comprising: at least two plastic lens elements comprising: 
a first plastic lens element having a first optical effective portion and a first peripheral portion, wherein the first peripheral portion surrounds the first optical effective portion; and 
a second plastic lens element having a second optical effective portion and a second peripheral portion, wherein the second peripheral portion surrounds the second optical effective portion; and 
at least one cementing glue coating disposed between the first optical effective portion and the second optical effective portion,
the prior art fails to teach or fairly suggest alone or in combination the following: 
a plastic lens assembly, comprising: at least two plastic lens elements … 
“wherein at least one optical gap is formed between the first optical effective portion and the second optical effective portion, the cementing glue coating is farther from a center of the first optical effective portion than the optical gap is therefrom, the at least one cementing glue coating is located between the first optical effective portion of the first plastic lens element and the second optical effective portion of the second plastic lens element along a direction parallel to a central axis of the plastic assembly, and the at least one optical gap is located between the first optical effective portion of the first plastic lens element and the second optical effective portion of the second plastic lens element along the direction parallel to the central axis of the plastic assembly; wherein a width of the optical gap close to a central axis of the plastic lens assembly is d, a maximum width of the optical gap close to the cementing glue coating is ET, a vertical distance between a position of the optical gap farthest from the central axis and the central axis is Yet, a maximum radius of the first optical effective portion of the first plastic lens element facing to the cementing glue coating is Y12, and the following conditions are satisfied: 0 < ET/d < 0.90, and Yet/Y12 < 0.95”
Claims 2-18 are allowable due to dependency on claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Suginome (US 2021/0011198), Tang (US 2018/0106984), Sato (US 5,570,237), Huang (US 2018/0129017), and Yang (US 2013/0271853) each disclose A plastic lens assembly, comprising: at least two plastic lens elements comprising: a first plastic lens element having a first optical effective portion and a first peripheral portion, a second plastic lens element having a second optical effective portion and a second peripheral portion, and at least one cementing glue coating disposed between the first optical effective portion and the second optical effective portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571)272-3526. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                                        9 November 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872